STEPHEN F. WILLIAMS, Circuit Judge,
concurring in the denial of en banc:
Without repeating the analysis contained in the panel opinion, I will try to suggest why the case is inappropriate for en banc treatment.
1. Classification of the IAM and ALPA disputes as major or minor. Judge Edwards urges en banc consideration on the basis of a contention not urged by any party to the lawsuit, namely, that a single dispute arising on the expiration of a collective bargaining agreement may be classified as both minor and major, with the result that “the matter” would be “submitted to an arbitration board for a determination whether the employees had any accrued rights emanating from the expired contract,” and to a court “to determine whether the employer had unlawfully altered the status quo.” Statement of Judge Edwards at 923.
I take no position on the merits of Judge Edwards’s proposal. On the one hand, pri- or judicial decisions appear to have assumed that a dispute was one or the other, but not both. Elgin, Joliet & Eastern Ry. Co. v. Burley, 325 U.S. 711, 722, 65 S.Ct. 1282, 1289, 89 L.Ed. 1886 (1945), for example, asserts that the “two sorts of dispute are sharply distinguished.” The opinion goes on to note that “Congress has drawn major lines of differences between the two classes of controversy.” Id. at 723, 65 S.Ct. at 1290; see also Union Pac. R.R. Co. v. Sheehan, 439 U.S. 89, 94, 99 S.Ct. 399, 402, 58 L.Ed.2d 354 (1978) (“Congress considered it essential to keep these so-called ‘minor’ disputes within the Adjustment Board and out of the courts.”); Railway Labor Executives Ass'n v. Norfolk & Western Ry., 833 F.2d 700, 704 (7th Cir. 1987) (Adjustment Board’s jurisdiction over minor disputes is exclusive). Moreover, the parties all argued the case on that premise, none of them suggesting a two-track solution to the present controversy. Finally, the proposed solution would seem to give the complaining party two bites at what is, despite the existence of two conceptual strands, essentially one substantive apple — a claim that the disputed conduct violates a temporary entitlement grounded in past practice.
On the other hand, where a collective bargaining agreement has expired, it is certainly an awkward task to determine whether a party’s claims constitute an assertion of accrued rights under so much of the contract as persists despite its expiration (i.e., minor in the view of both the panel and Judge Edwards), or, alternatively, an unlawful violation of the status quo (i.e., major in the view of both the panel and Judge Edwards). In a future case, some party may well wish to advance Judge Edwards’s solution.
Returning, however, to the immediate issue: The panel opinion simply takes no position on the possibility that in the post-expiration period a party’s conduct may entail both a major and a minor dispute. It merely adopted the premise of the parties that it must be one or the other. It seems to me inappropriate to incur all the burdens of an en banc hearing to consider a theory not contradicted by the panel and not advanced by any party.
I am not sure precisely what solution Judge Mikva offers for the puzzle of classifying post-expiration disputes. See Statement of Judge Mikva at 918-19. Insofar as he suggests that the panel opinion precludes post-expiration injunctions to protect the status quo, id. at 918 (referring to “courts issuing] injunctions to prevent the alteration of” objective working conditions, and saying that the “panel rejects this doctrine”), he misconceives the opinion.1 The opinion sought to preserve the congressionally intended two tracks into the post-expi*241ration phase, including injunctive relief in major disputes “that raise broader issues likely in themselves to engender a strike.” See panel opinion at 899.
The present case seems to offer the maximum likelihood that an era banc would merely aggravate whatever deficiencies prevail in circuit law: the proponents of the era banc disagree radically on the solution, one tenders a proposal that is not so much as hinted at by any of the parties, and one offers a critique based on a clear misconception of the panel opinion. See Statement of Judge Ruth B. Ginsburg at 925 n. 2 (doubting utility of era banc under these circumstances).2
2. Application of Wright Line. Judge Mikva argues that the panel should not have applied the Wright Line test but rather one that he discerns in Air Line Pilots Ass’n v. United Air Lines, Inc., 802 F.2d 886 (7th Cir.1986), cert. denied, 480 U.S. 946, 107 S.Ct. 1605, 94 L.Ed.2d 791 (1987). I gather from his citation that Judge Mikva would hold that any action taken with a mixed motive violates the RLA because “[ajnti-union motivation invalidates even a discharge which could be justified on independent grounds.” Statement of Judge Mikva at 917 (citing Air Line Pilots Ass ’n, 802 F.2d at 900).
Of course, a simple answer to this argument is that neither the court in Air Line Pilots, nor the decision that it quotes, Conrad v. Delta Air Lines, Inc., 494 F.2d 914, 918 (7th Cir.1974), considered whether the Wright Line test was applicable. (Indeed, such a consideration would have been impossible in Conrad as it pre-dates both Wright Line and NLRB v. Transportation Management Corp.) Moreover, the facts of Air Line Pilots appear to be such that, under the legal scheme of which Wright Line is a component, the airline’s conduct would be unlawful because of its explicit discrimination.
In Air Line Pilots the union and the airline had been involved in negotiations under the dispute resolution procedures appropriate for major disputes. 802 F.2d at 893. After the National Mediation Board declared an impasse, the union went on strike against United. In response to the strike, United embarked on a complicated scheme of self-help, one portion of which was the subject of the language quoted by Judge Mikva. United cancelled its pilot assignments for all pilots, striking and nonstriking, thereby creating vacancies in every pilot position. Nonstriking pilots who reported to work before a certain deadline were allowed to bid on the vast majority of the vacancies; thus “nonstriking pilots were able to leapfrog over more senior striking pilots.” Id. The court was asked to determine if the rebid system violated the RLA.
As the scheme explicitly discriminated on the basis of the pilots’ exercise of protected rights, it was the sort of conduct that is viewed as “inherently destructive” and therefore ineligible for Wright Line analysis. See panel opinion at 902 (citing NLRB v. Great Dane Trailers, 388 U.S. 26, 34, 87 S.Ct. 1792, 1797, 18 L.Ed.2d 1027 (1967), and listing other examples of discriminatory, inherently destructive behavior). As there is no dispute that Wright Line is not the appropriate test in such situations, it is hardly surprising that the Seventh Circuit did not discuss it. Here, by contrast, it is beyond dispute that the furlough implemented by Eastern in no way discriminated against union members. See panel opinion at 903.3
*242Finally, Air Line Pilots’ analysis of the RLA issues was influenced heavily by a landmark NLRA precedent dealing with inherently destructive behavior on the part of employers, NLRB v. Erie Resistor Corp., 373 U.S. 221, 83 S.Ct. 1139, 10 L.Ed.2d 308 (1963). The court’s use of Erie Resistor obviously reflects its view that NLRA precedents can be useful in the context of RLA disputes, a view that the panel shared, see supra at 901-03, 911-13, and that Judge Mikva rejects, see Statement of Judge Mikva at 917-18.
I am puzzled by Judge Mikva’s view, evidently shared by Judge Edwards, that Wright Line is inappropriate in the context of large-scale furloughs and changes in business operations, as opposed to single-employee discharges. In an opinion- by Judge Edwards, Teamsters Local Union No. 171 v. NLRB, 863 F.2d 946, 955-57 (D.C.Cir. 1988), this court applied Wright Line to a firm’s relocation of a trucking depot, and its concomitant shift of 7.5% of its total work force to a new location and dismissal of another 6%.4 These percentages are somewhat smaller than were involved in Eastern’s September cutbacks, but the employer defended them not on the basis of employee fault but rather by asserting the sort of business justification invoked here by Eastern. Moreover, it is hard to see why the differences in percentages could alter the appropriate rule.
I am also unable to grasp Judge Mikva’s statement that the panel’s Wright Line analysis means that “so long as the proposals of the employer will save money, any-, thing goes.” Statement of Judge Mikva at 917. Precisely out of concern for such a consequence, the panel explicitly declined to apply Wright Line in the work transfer context, where its use might have had that effect. See supra at 907-08.
3. Factual disputes. It seems to me it would be a rare case where a panel’s reversal of a district court on the facts under Rule 52(a)’s “clearly erroneous” provision would be suitable for an en banc disposition. While I cannot without undue repetition of the panel opinion respond to every suggestion by Judge Mikva, a few points are in order;
a. Judge Mikva suggests that the court “discounts the numerous instances of work transfer” from Eastern to Continental. Statement of Judge Mikva at 915. As with the famous question, “Have you stopped beating your wife,” the assertion builds in a false premise.
There were no “instances of work transfer,” with the possible exception of the Miami-London route, the irrelevance of which is explained at pp. 906-07 of the panel opinion. Judge Mikva may prefer the generalizations of the district court, but his suggestion that the panel’s detailed analysis of the record, supra at 903-908 “miss[ed] the forest for the trees,” is a poor substitute for finding a flaw in that analysis. The metaphor is also inapt. This was a case of no trees, no forest.
b. Judge Mikva refers at 918 to the furlough as “the largest furlough in Eastern’s history.” This is unsupported and, by some measurements, refuted by the record. For example, the 1050 flight attendants furloughed are clearly fewer than the 1102 furloughed in February 1986. Appellants’ Appendix 11-417. The 1172 IAM members furloughed are fewer than the 1384 furloughed in 1983 and the 1429 furloughed in 1987. See id. at 11-418. (As to the latter, the relation is ambiguous, as furloughing evidently was split into two separate events in those years. See id.)
One useful measure of scale, which the panel cited, was the reduction in aircraft hours. This was 15.4% for the September cutbacks, as against 14% for a 1981 cut*243back and five previous cutbacks of more than 10%. See panel opinion at 898.
Endless reiteration of adjectives (“massive,” Statement of Judge Mikva at 916, “mammoth,” id. at 917, “large-scale,” id. at 914, 915, 917) cannot override the raw facts in the record. If the September cutbacks were “mammoth,” then Eastern since 1980 has seen the passage of a veritable herd of mammoths.
c. Judge Mikva notes that as he was not an original member of the panel, he is “not in a position to judge for myself what the facts really are.” Statement of Judge Mikva at 915. Without his tackling the record, the point is indisputable. He goes on, however, to proclaim that he knows which court was in the best position to decide, id., from which knowledge he believes (I take it) that he may discard the panel’s factual analysis solely on the basis of citing conclusory assertions of the district court. But Rule 52(a)’s provision for reversal of district court fact findings where “clearly erroneous” plainly assumes that a district court may err, and may even err so plainly that the court of appeals should reverse. To decide whether a case belongs to the latter category, there is no substitute for studying the record.
Judge Mikva also manages to put aside his diffidence about the state of the record when he suggests that the panel “apparently thought that justice required it to allow Eastern’s management to extricate itself from a financial morass largely of its own making,” and that “to achieve that result, the panel has rushed headlong” into various complexities and alleged errors. Statement of Judge Mikva at 914. I can see no place for charges of “result orientation” in judicial opinions. Such thoughts are best left to our ultimate judges at the bar and in the academy, as they evaluate the analytical force of our opinions and assess any patterns they may detect in our decisions. Such expressions contribute nothing to anyone’s cognitive grasp of the issues and less to the collegiality of judges.
Conclusion
1. The classification of disputes as major or minor where the agreement has expired is certainly vexing, and no one can safely be dogmatic on the subject. As Judge Silberman points out in his separate statement, however, the expired agreements and past practices were such that the opposite decision on the point would not have changed the outcome. See Statement of Judge Silberman at 927, 928; see also Air Line Pilots Ass’n, Int’l v. Eastern Air Lines, Inc., No. 88-7201, typed opinion at 15-17 (D.C.Cir. Sept. 30,1988.) (finding that even if the dispute were considered to be major, furlough was not a violation of the status quo and district court could not properly issue an injunction to block implementation).
2. As to any continuing dispute between the parties over factual matters, the panel explicitly left the plaintiffs free to introduce further evidence in support of any request for permanent relief that they may choose to make. Supra at 913.

. A technicality: In neither IAM v. Aloha Airlines, Inc., 776 F.2d 812 (9th Cir.1985), nor Air Cargo, Inc. v. Local Union 851, 733 F.2d 241 (2d Cir. 1984), did the injunction issue. The courts of appeals remanded for the district courts to determine whether there was a violation of the status quo.


. I assume that Judge Mikva is not claiming to overrule unilaterally the rule that panel opinions are circuit law unless overturned by an en banc court or by the Supreme Court, see, e.g., Brewster v. Commissioner of Internal Revenue, 607 F.2d 1369, 1373 (D.C.Cir.), cert. denied, 444 U.S. 991, 100 S.Ct. 522, 62 L.Ed.2d 420 (1979), when he observes that the panel opinion "cannot serve as any significant guidepost in this circuit on these difficult and unsettled areas of law,” Statement of Judge Mikva at 919.


. In Air Line Pilots, moreover, there was no serious claim of any business justification at all. See, e.g., 802 F.2d at 899 (“United does not contest the district court’s conclusion that the rebid was not necessary to ensure the continuation of the airline’s operations during the short-lived strike”); id. (finding it “at least arguable that the rebid was devoid of any business justification whatsoever’’); id. ("United’s actions with respect to the rebid were taken more out of spite for ALPA than in hopes of rebuilding the *242airline”); id. ("when ... the rebid plan [was presented] to a meeting of the airline's corporate officers, no business justification was given for the plan").


. See Brief for the A.G. Boone Co. 2 (company employs 78 people in Charlotte, N.C.); Joint Appendix 247 (testimony of company president that 25 drivers were employed in Anderson/Simpsonville, S.C.); Brief for the National Labor Relations Board 11 (16 employees in Montvale before the transfer); id. at 31 (7 Montvale employees, laid off in August).